Case
 Case1:17-cv-02897-TWP-MPB
      1:17-cv-02897-TWP-MPB Document
                             Document161-1 Filed09/02/20
                                      162 Filed  08/31/20 Page
                                                           Page11ofof11PageID
                                                                        PageID#:#:2685
                                                                                   2684




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION
            IT IS FURTHER ORDERED that the application and this Order are sealed until
   INDIANA STATE CONFERENCE OF THE
   NATIONAL ASSOCIATION FOR THE
     otherwise ordered by the Court.
   ADVANCEMENT OF COLORED PEOPLE
   (NAACP) and LEAGUE OF WOMEN VOTERS
   OFITINDIANA,
        IS SO ORDERED
   Plaintiffs,
                                                          Docket No. 1:17-cv-02897-TWP-MPB
   v.
                           Date: 1/27/2017
   CONNIE LAWSON, in her official capacity as                ________________________
   the Indiana Secretary of State; J. BRADLEY                Hon. Tanya Walton Pratt, Judge
   KING, in his official capacity as Co-Director of          United States District Court
   the Indiana Election Division; ANGELA                     Southern District of Indiana
   NUSSMEYER, in her official capacity as Co-
   Director of the Indiana Election Division,

   Defendants.




                       ORDER ON CONSENT MOTION TO EXTEND TIME


           Plaintiffs having filed their consent motion to extend time for filing their bill of attorneys’

   fees and costs, and the Court having read and reviewed the same and finding good cause to extend

   the deadline, the Court now finds that said Motion should be GRANTED.

           IT IS ORDERED:

                 1. The deadline for Plaintiffs to file their bill of costs and attorneys’ fees shall be

                    October 5, 2020 or, if an appeal is filed, thirty (30) days after the resolution of such

                    an appeal.


                         Date: 9/2/2020

                                                          ________________________
                                                          Hon. Tanya Walton Pratt, Judge
        Distribution to all electronically                United States District Court
        registered counsel of record via                  Southern District of Indiana
        CM/ECF
